In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0156V
                                         UNPUBLISHED


    NOAH SCOTT CAMPBELL,                                      Chief Special Master Corcoran

                         Petitioner,                          Filed: February 27, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Guillain-Barre
                        Respondent.                           Syndrome (GBS)


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On January 30, 2019, Noah Scott Campbell filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Due to a missing page in the original petition, Petitioner filed
an amended petition on April 22, 2019. Petitioner alleges that he suffered the Table
injury of Guillain-Barré Syndrome (GBS) causally related to the influenza vaccination he
received on October 6, 2016. Petition at 1, ¶¶ 2, 13; Stipulation, filed Feb. 27, 2020 at
¶¶ 1-2, 4. Petitioner further alleges that he received the vaccination in the United
States, that he suffered the residual effects of his injury for more than six months, and
that neither he nor any other party has filed a civil action or received compensation for
his injury, alleged as vaccine caused. Petition at 2. 13-15; Stipulation at ¶¶ 3-5.
“Respondent denies that petitioner sustained a GBS Table injury; denies that the
vaccine caused petitioner’s alleged GBS, or any other injury; and denies that his current
condition is a sequelae of a vaccine-related injury.” Stipulation at ¶ 6.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on February 27, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $75,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                 11"' THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS


                                                        )
 NOAH SCOTT CAMPBELL,                                   )
                                                        )
                         Petitioner,                    )
                                                        )        No.19-1S6V
V,                                                      )        Chief Special Master Corcoran
                                                        )        ECF
SECRETARY OF HEALTH AND                                 )
HUMAN SERVICES,                                         )
                                                        )
                        Respondent.                     )



                                           STIPULATION

        The parties hereby stipulate to the following matters:

        1. Noah Scott Campbell, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3 (a).

        2. Petitioner received the flu vaccine on or about October 6, 2016.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that he developed Guillain Barre Syndrome ("GBS") following his

flu vaccine, within the time period set forth in the Table, or in the alternative, that his alleged

GBS was caused by the vaccine. He further alleges that he experienced the residual effects of his

alleged injuries for more than six months after vaccine administration.
         5. Petitioner represents that there has been no prior award or settlement of a civil action

 for damages on his behalf as a result of his condition.

        6. Respondent denies that petitioner sustained a GBS Table injury; denies that the

 vaccine caused petitioner's alleged OBS, or any other injury; and denies that his current

 condition is a sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

 issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $75,000.00 in the form of a check payable to petitioner. This amount
        represents compensation for all damages that would be available under 42 U.S.C.
        §300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21 (a)( 1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I 0. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or



                                                 2
 State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §

 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

         11. Payments made pursuant .to paragraphs 8 and 9 of this Stipulation will be made in

 accordance with 42 U.S .C. § 300aa:.15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

 for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payment described in paragraph 8 and any amount awarded pursuant

to paragraph 9, petitioner, in his individual capacity and on behalf of his heirs, executors,

administrators, successors or assigns, does forever irrevocably and unconditionalJy release,

acquit and discharge the United States and the Secretary of Health and Human Services from any

and all actions or causes of action (including agreements, judgments, claims, damages, loss of

services, expenses and all demands of whatever kind or nature) that have been brought, could

have been brought, or could be timely brought in the Court of Federal Claims, under the National

Vaccine Injury Compensation Program, 42 U.S .C. § 300aa-10 et seq., on account of, or in any

way growing out of, any and all known or unknown, suspected or unsuspected personal injuries

to or death of petitioner resulting from, or alleged to have resulted from, the flu vaccination

administered on October 6, 2016, as alleged by petitioner in a petition for vaccine compensation

filed on or about January 30, 2019, in the United States Court of Federal Claims as petition No.

19-156V.




                                                  3
            14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

    upon proper notice to the Court on behalf of either or both of the parties.

            15. If the special master fails to issue a decision in complete·conformity ~ith the terms

    of this Stipulation or if the Court of Federal Claims fail~ to enter judgment in conformity with a

    decision that is in complete conformity with the terms of this Stipulation, then the parties'

    settlement and this Stipulation shall be voidable at the sole discretion of either party.

            16. This Stipulation expresses a full and complete negotiated settlement of liability and

    damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

    as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

    parties hereto to make any payment or to do any act or thing other than is herein expressly stated

    and clearly agreed to. The parties further agree and understand that the award described in this

    Stipulation may reflect a compromise of the parties' respecti~e positions as to liability and/or

    amount of damages, and fu~her, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

           17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that flu vaccine caused petitioner's alleged GBS, any

other injury, or his current disabilities.

           18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                        END OF STIPULATION

I

I

I


                                                     4
 Respectfully submitted,




~~
 NOAH SCOTT CAMPBELL




ATTORNEY OF RECORD FOR                    AUTHORIZED REPRESENTATIVE
PETITIONER:                               OF THE ATTORNEY GENERAL:



~
PALR.BRA.ZIL,iiQ.
Muller Brazil, LLP                        Deputy Director
715 Twining Road                          Torts Branch
Suite 208                                 Civil Division
Dresher, PA 19025                         U.S. Department of Justice
Tel: (215) 885-1644                       P.O. Box 146
                                          Benjamin Franklin Station
                                          Washington, DC 20044-0146




AUTHORIZED REPRESENTATIVE OF                 ATTORNEY OF RECORD FOR
THE SECRETARY OF HEALTH AND                  RESPONDENT:
HUMAN SERVICES:


  wwtds~~~~
TAMARA OVERBY                               CLAUDIA B. GANGI
Acting Director, Division of                Senior Trial Attorney
Injury Compensation Programs (DICP)         Torts Branch, Civil Division
Healthcare Systems Bureau                   U.S. Department of Justice
U.S. Department of Health                   P.O. Box 146
and Human Services                          Benjamin Franklin Station
5600 Fishers Lane                           Washington, D.C. 20044-0146
Parklawn Building, Stop-08N146B             Tel: (202) 919-6599
Rockville, MD 20857


Dated:   )._ -   2t '"   ~ rO
                                      5